PER CURIAM.
This cause was specially set down for argument on the appellants’ (plaintiffs’) petition for an injunction against the above named appellees (defendants) restraining them from continuing in effect a determination made under date .-of January 16, 1939, by appellee McLaughlin, as Acting Secretary of Labor, pursuant to “An Act To provide conditions for the purchase of supplies and the making of contracts by the United States, and for other purposes.”, approved June 30, 1936, 49 Stat. 2036, 41 U.S.C.A. § 35 et seq. We had previously granted an injunction pendente lite, which will be continued in effect.
The case was fully argued at the hearing and has been given due consideration. Justices MILLER and VINSON are of opinion that the complaint states a valid cause of action entitling the plaintiffs to an injunction as prayed therein and, therefore, are of opinion that the District Court was in error in dismissing the complaint. The grounds of this court’s opinion will be filed shortly, and Justice EDGERTON will file a dissenting opinion. A judgment will thereupon be entered remanding the cause to the District Court, with instructions to set aside and vacate its previous order dismissing the complaint, and directing that court to proceed in accordance with the opinion of this court.